Explanation of how the new/amended claims are rejected

Status of Claims
Claims 2-8, 10, 12, 13, 15-19 and 21-23 are pending.
Claims 2-8, 10, 12, 13, 15-19 and 21-23 are rejected.
Claims 1, 9, 11, 14 and 20 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 10, 12, 13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al. (US 2015/0259265 A1) in view of Weyne et al. (WO 2013/060640) and Bharadwaj et al. (US 6,624,116 B1) and further in view of Culp et al. (US 2006/0106269 A1).
Fridman et al. disclose a method for dehydrogenating aliphatic hydrocarbons such as the claimed isobutane (C4H10) to obtain the corresponding olefin, such as the claimed isobutylene (C4H8) (see the entire disclosure, in particular paragraphs 0034, 0081, 0082, Example S, and Table 9).   The method of Fridman et al. comprises flowing a hydrocarbon feed stream comprising the isobutane through a fixed reactor bed under reaction conditions sufficient to dehydrogenate the isobutane to the isobutylene, wherein the fixed reactor bed comprises: a catalyst (catalytic component) adapted to accelerate dehydrogenation of the isobutane to the isobutylene (see paragraphs 0039 
Fridman et al. disclose the invention as described above, but Fridman et al. differ from the instant claims in that Fridman et al. do not require that the first material be adapted to improve flow distribution such that a time difference for the hydrocarbon feed stream flowing between a center and an edge of the reactor at a planar cross-section is in a range of 0.1 to 10 seconds as disclosed in claims 2 and 23; have a thermal conductivity within the claimed range of 0.05 to 5 and an absolute porosity within the claimed range of 0-0.3 as disclosed in claims 2 and 10.  

Weyne et al. disclose a catalyst for dehydrogenation of a hydrocarbon that comprises a horizontal catalyst bed comprising a mixture of at least one catalytic material and at least one first inert material (which corresponds to the claimed second material) and a predetermined volume of at least one second inert material (which corresponds to the claimed first material) arranged upstream of the catalyst bed (see entire disclosure, in particular the last paragraph on page 3).  The claimed first material comprises at least one inert material, which includes oxides of elements of main groups II, III and IV, transition groups III, IV and V and mixtures of two or more of these oxides and also carbides of elements of main groups III and IV (see entire disclosure, in particular pages 1 and 8 and claim 9).  The claimed first material include oxides and carbides, as disclosed in claims 2, 4, 8 and 21 (see paragraph 3 on page 8).   The claimed first material preferably has a low BET surface area (see paragraph 5 on page 8).  The claimed first material has a thermal conductivity of greater than 0.04 W/mK, preferably greater than 0.4 W/mK, and particularly preferably greater than 2 W/mK, 

Fridman et al. disclose the invention as described above, but differs from claim 5 in that although Fridman et al. disclose the use of any catalyst suitable for the dehydrogenation reaction (see paragraphs 0046-0048, 0085, 0098, 0099, 0108, 0119, 0126, Example S in Table 9; and claims 8 and 9), Fridman et al. fail to expressly disclose that the catalyst is selected from platinum or platinum-tin.  

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a platinum or platinum-tin catalyst as the catalyst in the process of Fridman et al., since Fridman et al. disclose the use of any catalyst known to be suitable for use as catalyst in a dehydrogenation reaction and Bharadwaj et al. disclose that platinum or platinum-tin are suitable for the use as catalyst in a process for the oxidative dehydrogenation of a hydrocarbon to its corresponding olefin. The skilled artisan would have further been motivated to utilize a platinum catalyst, a platinum-tin catalyst or combination thereof, as taught by Bharadwaj et al., as the dehydrogenation catalyst in the process of Fridman et al. because these catalysts can be readily regenerated thus allowing for production of the desired olefin with enhanced performance which results in increased paraffin conversion, increased selectivity to olefin, and an increase in catalyst stability and lifetime (see column 2, lines 47-57; the paragraph bridging columns 2 and 3; column 4, lines 20-25; column 8, lines 8-25 of Bharadwaj et al.).  
Fridman et al. disclose the invention as described above but, Fridman et al. fail to expressly disclose that the temperature drop is maintained within at least 8 minutes.
Weyne et al. disclose that the catalytic material is the active phase catalyzing the dehydrogenation while the inert phase stores the heat that it releases during the endothermic dehydrogenation reaction.  Typically a reaction cycle is a sequence of 7-15 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one could maintain a temperature drop of a desired temperature within at least 8 minutes in the dehydrogenation process of Fridman et al. by varying the amount of inert materials mixed with the heat generating component of Fridman et al. (see paragraph 0057), since Weyne et al. disclose that the inert phase stores the heat that it releases during the endothermic dehydrogenation reaction which takes about 7-15 minutes.  The skill artisan would have further been motivated to this as this would allow one to combust the coke, which normally forms in a time frame of 7-15 min.
Fridman et al. disclose the invention as described above but, Fridman et al. fail to expressly disclose that the fixed bed is required to have a third material that is inert as required by claims 15-17.
Fridman et al. do disclose the use of inert components mixed in with the catalytic component and/or heat generating component (see paragraphs 0044, 0048, 0055).  One or more inert materials may be used and they may be the same or different (see paragraph 0043-0044).  The inert components include those known in the art (see paragraph 0055). 
Weyne et al. disclose inert materials, which includes oxides of elements of main groups II, III and IV, transition groups III, IV and V and mixtures of two or more of these 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the oxides or carbides as taught by Weyne et al., as the third inert components in the catalyst of Fridman et al., since Fridman et al. disclose that the inert material may be any material or combination of materials that is catalytically inactive with respect to endothermic conversion reactions and any undesirable side reactions, such as the commonly used granular alpha-alumina of similar particle size to the supported catalytic first component (see paragraph 0055) and Weyne et al. disclose that the inert components disclosed by them are useful as an inert component in a dehydrogenation process.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  The skilled artisan would have further been motivated to use the inert materials disclosed by Weyne et al., as the third inert component in the catalyst of Fridman et al., since the inert materials of Weyne et al. do not exhibit any catalytic effect in the dehydrogenation reaction, which is a requirement for use in the process of Fridman et al.  
Fridman et al. disclose the invention as described above, but differs from claim 18 in that Fridman et al. do not require that the isobutane have a conversion rate within the claimed conversion rate of 45 to 60%.  However, such conversion rate range is suggested, since Example S in Table 9 disclose a conversion of 55.1 wt%.  Further, Bharadwaj et al. disclose that the conversion of paraffinic hydrocarbon can vary 
Fridman et al. in view of Weyne et al. and Bharadwaj et al. disclose a reactor having the claimed reactor shell, fixed bed catalyst, first material, second material, hydrocarbon inlet, and outlet.
However, Fridman et al. in view of Weyne et al. and Bharadwaj et al. fail to disclose a compression and recovery unit configured to separate the product stream into a purified isobutylene and a recycle stream, the recycle stream comprising unreacted isobutane as required by claims 2 and 23.
Fridman et al. do disclose that as the ordinary person of skill in the art will know the catalyst bed can be purged to remove reaction products and unreacted hydrocarbon and the dehydrogenation process can be performed in a cyclic fashion (see paragraphs 0073 and 0076).
Culp et al. disclose that a typical dehydrogenation process system includes a reaction section and a separation section (see paragraph 0019).  The separation section provides for the separation of the reaction system product into various of its products and recycle streams (see paragraph 0019).  The separation section comprises a compression and recovery unit configured to separate the product stream into a purified isobutylene and a recycle stream, the recycle stream comprising unreacted isobutane as required by claims 2 and 23 (see paragraphs 0057-0061 and Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a separation section comprising a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699